Case 19-50588-BLS   Doc 1-2   Filed 10/18/19    Page 1 of 2




                              ~            /'
                              i'           ~
                                           Case 19-50588-BLS                                   Doc 1-2                 Filed 10/18/19                       Page 2 of 2




                                                                                                                Exhibit e
                                                                                                         Net Winner Tiansactlons
                                                                                                      Ban$ruplcy CaSc No, 1)~725G0


                                                  &3nN        Check        Ciear
                                                                                                                              Namz                                                  Memo                     Dlshursemnits
                   Oe6tor                       Attoun[        pa[e        Date     Ck. No.
                                                                                                                                                                 M7G45R RIDGECREST PD,Cp•INT 1UN 71 PAV5     S      466.67
Wo~dhrldge Mort6~8e lnves~men~Fund 4, LLC      7694972703   06/1013'1    07/05/17   12675     IRA SF.RVI[ES TRUST[OMPANY-CUSTODIAN f0A 7HE BENEFIT OF IVAN OPR
                                                                                                                                                                 MTG45R flI0Gf[REST ftD, CA-INTJUL                  666.67
Woodbridge MortgaBR lrcrestment Fund A, llC    18949C77o3   07/18/17 -   08/01/17   13783     IRA SERVICES TRUST COMPANY•CUSTODIAN fOR THE BENEFIT OFIVAN OP0.
                                                                                                                                                                 MTG4 SR RIpGECPEST RD, CA~IN7 AUG                  666.67
WooA6rldge Mortgage lnveslment fund 4, LtC     1894947703   08/12/17     09/05/}7    150G3    IRA SERVICES TRUST COMPANV~CUSTODIAN fOPTHE BENEFIT OK IVAN ORN
                                                                                                                                                                 MTG45R RIOG[CHEST RD, CA-INTSEP                    666,67
                                                            09/19/77     30/05/17    16267    IRA SEPVICES TPUST COMPANY~CUSTODIAN FORTHE BENEFIT OFIVAN 0118
Woodbrldes Mortga~a ln•.•sstmvnt Fund A, Llt   3894942703
                                                                                                                                                                 MTG45R PIDGECP.EST ND, CA-INT OCT 33 DAY5          2E9.89
Waodbr~dge Mortgag¢Investm:nt Fund 9, LLC      38949427U3   10(12/17     31/20/17    17308    IftASERVICE57ftU5T COMPANY-NSTODIAN FORTHE BENEFIT OF IVAN ORR
